DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments filed 9/13/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,2,4,6,7,9,11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140101299 A1; CHEREL; THOMAS et al. (hereinafter Cherel) in view of US 20140222493 A1; MOHAN; Binu et al. (hereinafter Mohan)
Regarding claim 1, Cherel teaches A multi-tenant data isolation method, wherein the method is applied to a software as a service (SaaS) application server, the SaaS application server comprises a service control layer and a service layer, and the method comprises: (Cherel [0014] FIG. 3 depicts exemplary abstraction model layers of a cloud computing environment configured according to an embodiment of the present disclosure; [0023] Cloud characteristics may include: on-demand self-service; broad network access; resource pooling; rapid elasticity; and measured service. Cloud service models may include: software as a service ( SaaS); [0026] In an SaaS model the capability provided to the consumer is to use applications of a provider that are running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail). In the SaaS model, the consumer does not manage or control the underlying cloud infrastructure (including networks, servers, operating systems, storage, or even individual application capabilities), with the possible exception of limited user-specific application configuration settings.[0040] Hardware and software layer 60 includes various hardware and software components. As one example, the hardware components may include mainframes (e.g., IBM.RTM. zSeries.RTM. systems), reduced instruction set computer (RISC) architecture based servers (e.g., IBM pSeries.RTM. systems), IBM xSeries.RTM. systems, IBM BladeCenter.RTM. systems, storage devices, networks and networking components. As another example, the software components may include network application server software (e.g., IBM WebSphere.RTM. application server software) and database software (e.g., IBM DB2.RTM. database software). IBM, zSeries, pSeries, xSeries, BladeCenter, WebSphere, and DB2 are trademarks of International Business Machines Corporation registered in many jurisdictions worldwide. [41-45] further elaborate on the layers)							receiving, by the service control layer, a data operation request sent by a tenant client, wherein the data operation request comprises an identifier of a first tenant; ( Cherel [0008] A technique for selecting an information service implementation includes receiving a service request that includes a tenant identifier that uniquely identifies a calling tenant. Transformation logic to service the service request is selected based on the received tenant identifier. One or more data sources and one or more data targets are selected for the service request based on the received tenant identifier. Data from the selected data sources is processed using the selected transformation logic and the processed data is stored at the selected data targets. [0045] a server is configured to check tenant identifiers (IDs) when requests for information services are received and route the tenant requests to an agent based on the tenant IDs. In various embodiments, the agent is configured to implement tenant specific service level agreements (SLAs) in selecting transformation logic and data sources/targets to be utilized in servicing the tenant requests. [0049] According to one or more aspects of the present disclosure, a dynamic service implementation selection mechanism (that is based on tenant identity) is employed at the time of service invocation. [0059] Management server 402 is configured to receive service requests from tenant 420 and route the service requests to an agent (e.g., based on a tenant ID) that selects transformation logic and data sources/targets to service the request (e.g., by routing service requests to one of VMs 405, 407, and 409 for service) based on the tenant ID. [0060] With reference to FIG. 5, a cloud computing environment 500 is illustrated that is configured to process information service requests with tenant specific routing capabilities, according to an aspect of the present disclosure. Cloud computing environment 500 includes management server 402 that implements VMM 401 and is in communication with tenants 420A, 420B, and 420C. As is illustrated, management server 402 is also in communication with VMs 405 and 407. VM 405 is communication with database (DB) 505 and DB 509 and VM 407 is in communication with DB 507. As is shown in FIG. 5, management server 402 provides an interface to receive service requests from tenants 420A, 420B, and 420C and to provide responses to tenants 420A, 420B, and 420C. An agent, e.g., implemented within VMM 401 or elsewhere within management server 402, is configured to dynamically route tenant requests based on tenant specific SLAs, which are indicated by tenant IDs. As is shown in FIG. 5, services requests for tenants 420A and 420B are dynamically routed to VM 405 (based on tenant IDs for tenants 420A and 420B) and service requests for tenant 420C are dynamically routed to VM 407 (based on a tenant ID for tenant 420C). In this example, VM 405 implements the same transformation logic for tenants 420A and 420B and VM 407 implements different transformation logic...[63-65,67-68, and 74-75]further elaborate on the systems ability to receive a request, identify the client and use the identify/corresponding information to perform the operation [FIG.6] shows a visual flow)													sending, by the service control layer, the identifier of the first tenant to the service layer; (Cherel [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the tenant ID in a data source/target specific fashion. For example, an RDBMS source might require an extra WHERE clause in a structured query language (SQL) statement in order to select tenant specific data. As another example, a different data source may require access to a completely separate database and database server (for full tenant data isolation).  [0074] Next, in decision block 606, management server 402 determines whether a valid tenant ID is associated with the service request. For example, management server 402 may access a database to determine whether a valid tenant ID was received with the service request. In the event a valid tenant ID was not received in block 606, control transfers to block 615 where management server 402 provides a response that indicates that the tenant ID is invalid. Following block 615 control transfers to block 616. In the event that the tenant ID is valid in block 606 control transfers to block 608. [63-65,67-68, and 74-75]further elaborate on the systems ability to receive a request, identify the client and use the identifier/corresponding information to perform the operation in conjunction with the layers [FIG.6] shows a visual flow)		determining, by the service layer according to a preset rule, that the data operation request is to perform a data operation on data storage space corresponding to the identifier of the first tenant; and performing, by the service layer, the data operation on the data storage space corresponding to the identifier of the first tenant. (Cherel  [0045] Information services are one of the cornerstones of information technology (IT) infrastructures. In general, information services may be defined as the layer of a service oriented architecture (SOA) that provides an application access to information, while hiding the details of the underlying data store (so the data store can evolve and change without requiring the application to change and the application can provide the services, as needed), and allows a service provider to enforce policies (e.g., business integrity policies and security policies) at a layer that is consistent with the business view of the data. The demand for processing larger data volumes within smaller processing windows increases the operational cost of information services. To address the increasing operational cost of information services, cloud computing has been devised to offer the ability to share infrastructure cost among multiple consumers or tenants. According to one aspect of the present disclosure, a server is configured to check tenant identifiers (IDs) when requests for information services are received and route the tenant requests to an agent based on the tenant IDs. In various embodiments, the agent is configured to implement tenant specific service level agreements (SLAs) in selecting transformation logic and data sources/targets to be utilized in servicing the tenant requests. [0059] deploy/migrate workload dynamically to one or more other servers within cloud computing environment 400 to meet tenant specific SLAs. Management server 402 is configured to receive service requests from tenant 420 and route the service requests to an agent (e.g., based on a tenant ID) that selects transformation logic and data sources/targets to service the request (e.g., by routing service requests to one of VMs 405, 407, and 409 for service) based on the tenant ID. [0060]service requests from tenants 420A, 420B, and 420C and to provide responses to tenants 420A, 420B, and 420C. An agent, e.g., implemented within VMM 401 or elsewhere within management server 402, is configured to dynamically route tenant requests based on tenant specific SLAs, which are indicated by tenant IDs. As is shown in FIG. 5, services requests for tenants 420A and 420B are dynamically routed to VM 405 (based on tenant IDs for tenants 420A and 420B) and service requests for tenant 420C are dynamically routed to VM 407 (based on a tenant ID for tenant 420C). In this example, VM 405 implements the same transformation logic for tenants 420A and 420B and VM 407 implements different transformation logic for tenants 420C. It should be appreciated that data sources/targets for tenants 420A and 420B may be provided by DB 505 and/or DB 509 and data sources/targets for tenant 420C are provided by DB 507. Tenants 420A and 420B may, for example, share a same database (e.g., DB 505) or databases (e.g., DB 505 and DB 509). Tenants 420A and 420B may employ a same schema or a different schema [63-65,67-68, and 74-75]further elaborate on the systems ability to receive a request, identify the client and use the identifier/corresponding information to perform the operation in conjunction with the layers [FIG.6] shows a visual flow)									Cherel lacks explicitly and orderly teaching Wherein the service control layer is configured to control a direction of processing of each service, and is connected to a front end and a back end of a processing system of the SaaS application server; and the service layer is configured to handle a process related to a service of the Saas application server.											However Mohan helps teach utilization of different layers for different functions and henceforth teaches Wherein the service control layer is configured to control a direction of processing of each service, and is connected to a front end and a back end of a processing system of the SaaS application server; and the service layer is configured to handle a process related to a service of the Saas application server. (Mohan [FIG.6] the multitenant application layer (service layer) and the data access layer (service control layer) [0063] On the front end, the data access layer 130 can receive requests and send responses through the authentication layer 110 and/or the presentation layer 102. [0072] FIG. 3 is a schematic diagram showing an exemplary embodiment of the system running in a multi-tiered architecture, and in particular, showing the system running in a Software-As-A-Service (SaaS) configuration. A cluster of virtual machines 300 host specific embodiments of the presentation layer, the authentication layer, and the foundation services. The data access layer can have an additional layer of data infrastructure services 302 that can include relational data services 304, storage services 306, and web flow services 308.)						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Cherel's methods and make the addition of Mohan layers in order to help create a more efficient system via utilization of the layers ( Mohan [0004] Embodiments of the invention provide a flexible process (hereinafter referred to as a workflow) management system, method, and computer-readable medium that allow organizations to improve the efficiency of existing workflows and improve the delivery of organizational products and services.[0049] Embodiments provide many advantages over the prior art. Embodiments are highly flexible because the embodiments are generally applicable to any workflows. Embodiments are high extensible because users can apply business rules to accommodate varying scenarios. Embodiments standardize and add consistency to disparate workflows. Embodiments are faster to implement because templates for unified workflows, steps, tracks, and business rules can be provided. Embodiment lower maintenance costs, because users can configure, reconfigure, and customize the workflows.)
Corresponding product claim 6 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Cherel [FIG.1] shows corresponding processor with memory   [0018] The illustrative embodiments provide a method, a data processing system, and a computer program product (embodied in a computer-readable storage medium) for implementing information services with tenant specific service level agreements in cloud computing environments. [32-36] further elaborate on the CRM abilities of the system)
Corresponding system claim 11 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Cherel [FIG.1] shows corresponding processor with memory )
Regarding claim 2, Cherel and Mohan teach The method according to claim 1, wherein the preset rule comprises a data operation request for which tenants need to be treated respectively. (Cherel [0045] Information services are one of the cornerstones of information technology (IT) infrastructures. In general, information services may be defined as the layer of a service oriented architecture (SOA) that provides an application access to information, while hiding the details of the underlying data store (so the data store can evolve and change without requiring the application to change and the application can provide the services, as needed), and allows a service provider to enforce policies (e.g., business integrity policies and security policies) at a layer that is consistent with the business view of the data. The demand for processing larger data volumes within smaller processing windows increases the operational cost of information services. To address the increasing operational cost of information services, cloud computing has been devised to offer the ability to share infrastructure cost among multiple consumers or tenants. According to one aspect of the present disclosure, a server is configured to check tenant identifiers (IDs) when requests for information services are received and route the tenant requests to an agent based on the tenant IDs. In various embodiments, the agent is configured to implement tenant specific service level agreements (SLAs) in selecting transformation logic and data sources/targets to be utilized in servicing the tenant requests. [0059]deploy/migrate workload dynamically to one or more other servers within cloud computing environment 400 to meet tenant specific SLAs. Management server 402 is configured to receive service requests from tenant 420 and route the service requests to an agent (e.g., based on a tenant ID) that selects transformation logic and data sources/targets to service the request (e.g., by routing service requests to one of VMs 405, 407, and 409 for service) based on the tenant ID. [0060]service requests from tenants 420A, 420B, and 420C and to provide responses to tenants 420A, 420B, and 420C. An agent, e.g., implemented within VMM 401 or elsewhere within management server 402, is configured to dynamically route tenant requests based on tenant specific SLAs, which are indicated by tenant IDs. As is shown in FIG. 5, services requests for tenants 420A and 420B are dynamically routed to VM 405 (based on tenant IDs for tenants 420A and 420B) and service requests for tenant 420C are dynamically routed to VM 407 (based on a tenant ID for tenant 420C). In this example, VM 405 implements the same transformation logic for tenants 420A and 420B and VM 407 implements different transformation logic for tenants 420C. It should be appreciated that data sources/targets for tenants 420A and 420B may be provided by DB 505 and/or DB 509 and data sources/targets for tenant 420C are provided by DB 507. Tenants 420A and 420B may, for example, share a same database (e.g., DB 505) or databases (e.g., DB 505 and DB 509). Tenants 420A and 420B may employ a same schema or a different schema [63-65,67-68, and 74-75]further elaborate on the systems ability to receive a request, identify the client and use the identifier/corresponding information to perform the operation in conjunction with the layers [FIG.6] shows a visual flow)
Corresponding product claim 7 is rejected similarly as claim 2 above
Regarding claim 4, Cherel and Mohan teach The method according to claim 1, wherein an application programming interface (API) corresponding to the data operation is defined in a metadata manner. (Cherel [0060] management server 402 provides an interface to receive service requests from tenants 420A, 420B, and 420C and to provide responses to tenants 420A, 420B, and 420C. An agent, e.g., implemented within VMM 401 or elsewhere within management server 402, is configured to dynamically route tenant requests based on tenant specific SLAs, which are indicated by tenant IDs. As is shown in FIG. 5, services requests for tenants 420A and 420B are dynamically routed to VM 405 (based on tenant IDs for tenants 420A and 420B) and service requests for tenant 420C are dynamically routed to VM 407 (based on a tenant ID for tenant 420C). [0062] In most cases, access interfaces for data sources/targets are standardized. For example, an access interface may take the form of: flat files (e.g., file access application programming interfaces (APIs)); relational database management systems (RDBMSs) (e.g., structure query language (SQL), Java database connectivity (JDBC), and open database connectivity (ODBC) interfaces); queues/topics (e.g., a Java message service (JMS) interface); and traditional data process engines (e.g., InfoSphere.RTM. DataStage/QualityStage), which already separate the physical connection information (e.g., file path, JDBC/ODBC connection, uniform resource locators (URLs)) from the transformation logic. According to one or more aspects of the present disclosure, dynamic selection of the physical connection information based on the current tenant is implemented. [0064] Tenant identification may also be completely dissociated from a calling tenant ID. For example, a specific tenant `key` may be provided as part of an information service call, or the origin of a calling tenant (e.g., host name, or Internet protocol (IP) address of the caller) can be used to determine an appropriate tenant ID. In general, a tenant ID may be derived from the service request payload or from the service request context (e.g., a hypertext transfer protocol (HTTP) header of an HTTP based service request) or from a mapping of a user to a tenant. In a typical implementation, the infrastructure is flexible in the selection of where the tenant ID is derived (e.g., caller identity, service request payload, or service request context) and is able to propagate the information to the information service provider. For example, the infrastructure may propagate context information through service implementations, explicit API input arguments, thread local variables, or custom security attributes. For a Java based environment, tenant specific context and associated custom attributes may be standardized. )
Corresponding product claim 9 is rejected similarly as claim 4 above
Regarding claim 12, Cherel and Mohan teach The method according to claim 1, further comprising: using a data access layer between the service layer and a database, for data connection and database processing and as middleware for data processing and database operations; wherein the database manages database objects, and performs data organization, user management and security check of the data storage space. (Cherel [0014] FIG. 3 depicts exemplary abstraction model layers of a cloud computing environment configured according to an embodiment of the present disclosure; [0023] Cloud characteristics may include: on-demand self-service; broad network access; resource pooling; rapid elasticity; and measured service. Cloud service models may include: software as a service ( SaaS); [0026] In an SaaS model the capability provided to the consumer is to use applications of a provider that are running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail). In the SaaS model, the consumer does not manage or control the underlying cloud infrastructure (including networks, servers, operating systems, storage, or even individual application capabilities), with the possible exception of limited user-specific application configuration settings.[0040] Hardware and software layer 60 includes various hardware and software components. As one example, the hardware components may include mainframes (e.g., IBM.RTM. zSeries.RTM. systems), reduced instruction set computer (RISC) architecture based servers (e.g., IBM pSeries.RTM. systems), IBM xSeries.RTM. systems, IBM BladeCenter.RTM. systems, storage devices, networks and networking components. As another example, the software components may include network application server software (e.g., IBM WebSphere.RTM. application server software) and database software (e.g., IBM DB2.RTM. database software). IBM, zSeries, pSeries, xSeries, BladeCenter, WebSphere, and DB2 are trademarks of International Business Machines Corporation registered in many jurisdictions worldwide. [41-45] further elaborate on the layers [29,42-45,69-71] further elaborate on the security requirements)
Corresponding system claim 14 is rejected similarly as claim 12 above
Regarding claim 13, Cherel and Mohan teach The method according to claim 12, further comprising: sending, by the service control layer, the identifier of the first tenant to the data access layer in addition to sending the identifier of the first tenant to the service layer. (Cherel [0064] In a typical implementation, the infrastructure is flexible in the selection of where the tenant ID is derived (e.g., caller identity, service request payload, or service request context) and is able to propagate the information to the information service provider. For example, the infrastructure may propagate context information through service implementations, explicit API input arguments, thread local variables, or custom security attributes. For a Java based environment, tenant specific context and associated custom attributes may be standardized ... [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the tenant ID in a data source/target specific fashion... [0074] further elaborates)
Corresponding system claim 15 is rejected similarly as claim 13 above.
Regarding claim 18, Cherel and Mohan teach The method according to claim 1, wherein:the service control layer sends the identifier of the first tenant to the service layer while avoiding transmitting the identifier of the first tenant as an application programming interface (API) parameter. (Cherel [0064] . In general, a tenant ID may be derived from the service request payload or from the service request context (e.g., a hypertext transfer protocol (HTTP) header of an HTTP based service request) or from a mapping of a user to a tenant. In a typical implementation, the infrastructure is flexible in the selection of where the tenant ID is derived (e.g., caller identity, service request payload, or service request context) and is able to propagate the information to the information service provider. For example, the infrastructure may propagate context information through service implementations, explicit API input arguments, thread local variables, or custom security attributes. For a Java based environment, tenant specific context and associated custom attributes may be standardized [0067] further elaborates)			
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of Mohan and US 20040186832 A1; Jardin, Cary A. (hereinafter Jardin). 
Regarding claim 3, Cherel and Mohan teach The method according to claim 1, wherein the performing, by the service layer, the data operation on the data storage space corresponding to the identifier of the first tenant comprises: … determining, based on a mapping relationship between a tenant identifier and data storage space, the data storage space corresponding to the identifier of the first tenant, reading target data from the data storage space corresponding to the identifier of the first tenant, (Cherel  [0065] Once the tenant has been properly identified by the infrastructure, the appropriate transformation logic is dynamically selected at runtime (i.e., at the time the information service request is received). For example, with reference to FIG. 4 an appropriate one of VMs 405, 407, and 409, may be selected by an agent (not separately shown) of VMM 401 to service a received service request based on a tenant ID associated with the received service request. In various embodiments, the infrastructure is configured to provide a flexible and dynamic mapping mechanism between tenant IDs and information service implementations. In at least one embodiment, an administrator can change the mapping through a comprehensive user interface and any changes may then be taken into account at runtime. For example, the actual transformation logic selection process can use a simple factory based mechanism to a more complex pooling mechanism. In general, pooling mechanisms can also be used to configure and handle traditional availability and scalability SLA constraints. [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the tenant ID in a data source/target specific fashion [0068] The dynamic capabilities required to properly address tenant identification mapping to data sources/targets is usually a weak point in existing infrastructures.)				but lacks explicitly and orderly teaching determining an operation type of the data operation; and if the operation type is a read operation, and modifying original data of the read operation to the target data; or if the operation type is a write operation, determining, based on the mapping relationship between the tenant identifier and the data storage space, the data storage space corresponding to the identifier of the first tenant, and writing target data of the write operation into the data storage space corresponding to the first tenant.									Jardin helps teach determining an operation type of the data operation; (Jardin [0112] FIG. 9 is a flowchart illustrating a database command process 1000 which can be performed by the table distribution processing module 624 shown in FIG. 6. The database command process 1000 processes database commands, for example, read and write commands, and initiates the execution of the commands. The database command process 1000 begins at a start block 1010. The database command process 1000 continues to a block 1020 where the table distribution processing module 624 receives the incoming database commands and identifies the database command and the associated data. The database command process 1000 continues to a decision block 1030 where the table distribution processing module 624 determines whether the incoming database command is a read command or a write command, as the processing of the database commands varies based on the type of command. )									and if the operation type is a read operation, and replacing the read original data of the read operation with the target data; (Jardin [0116] If the table distribution processing module 624 determines at the decision block 1030 that the database command is a read command such as a query, the database command process 1000 continues to a decision block 1060 where the table distribution processing module 624 determines whether the read command is for a single set query or a multiple set query. If the table distribution processing module 624 determines at the decision block 1060 that the read command is for a single set query, the database command process 1000 continues to a block 1070 where the table distribution processing module 624 processes the single set query. A single set query command is a query that involves accessing only a single database table to perform the query. For example, an example of a single set query is to return all occurrences of the last name "Jones" in a customer list database table. To perform such a query command, only a single database table, the customer list table, needs to be accessed and compared.  [0117] If the table distribution processing module 624 determines at the decision block 1060 that the read command is for a multiple set read, the database command process 1000 continues ...)				or if the operation type is a write operation, determining, based on the mapping relationship between the tenant identifier and the data storage space, the data storage space corresponding to the identifier of the first tenant, and writing target data of the write operation into the data storage space corresponding to the first tenant. (Jardin [0113] If the table distribution processing module 624 determines at the decision block 1030 that the database command is a write command, the database command process 1000 continues to a decision block 1032 where the table distribution processing module 624 determines if the write command is to write a new record to the database table or update an existing record in the database table. If the table distribution processing module 624 determines at the decision block 1032 that the write command is to update an existing record, the table distribution processing module 624 continues to a block 1050 where the table distribution processing module 624 sends a broadcast command to all the nodes to update the existing record. Each node receives the broadcast command, but only the node on which the record to be updated is stored updates the record with the updated data. [0114] If the table distribution processing module 624 determines at the decision block 1032 that the write command is to write a new record, the database command process 1000 continues to a block 1034 where the table distribution processing module 624 determines the target node for the write command. In some embodiments, the table distribution processing module 624 determines the target node by a round robin distribution. Round robin distribution refers to approximately equally distributing the write commands sequentially among the nodes until the last node is reached, at which point the next write command is sent to the first node and the process continues. A simple illustrative example involves a distributed database system with three nodes, in which write commands are sent...)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Cherel's methods and make the addition of Jardin in order to increase the functionality of the system and ultimately improving the performance of the system (Jardin [0003] The present invention generally relates to distributed processing in computer systems. More particularly, the invention relates to systems and methods for increasing the performance of computer systems by distributing the data processing load among multiple processors in a clustered environment. [0023] Embodiments of the present invention provide the superior performance of high-speed distributed computing systems in a clustered environment.[0110] This results in increased efficiency and performance in performing the query command by not sending unused data in the database tables to the other Tstores in the join tables. [0112] FIG. 9 is a flowchart illustrating a database command process 1000 which can be performed by the table distribution processing module 624 shown in FIG. 6. The database command process 1000 processes database commands, for example, read and write commands, and initiates the execution of the commands. The database command process 1000 begins at a start block 1010. The database command process 1000 continues to a block 1020 where the table distribution processing module 624 receives the incoming database commands and identifies the database command and the associated data. The database command process 1000 continues to a decision block 1030 where the table distribution processing module 624 determines whether the incoming database command is a read command or a write command, as the processing of the database commands varies based on the type of command.)
Corresponding product claim 8 is rejected similarly as claim 3 above
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of US 20160283275 A1; Li; Yong et al. (hereinafter Li)
Regarding claim 5, Cherel teaches The method according to claim 1, wherein before the receiving, by the service control layer, the data operation request sent by the tenant client, the method further comprises: receiving, by the service control layer, … by the service control layer in a mapping relationship between a tenant identifier and data storage space (Cherel  [0065] Once the tenant has been properly identified by the infrastructure, the appropriate transformation logic is dynamically selected at runtime (i.e., at the time the information service request is received). For example, with reference to FIG. 4 an appropriate one of VMs 405, 407, and 409, may be selected by an agent (not separately shown) of VMM 401 to service a received service request based on a tenant ID associated with the received service request. In various embodiments, the infrastructure is configured to provide a flexible and dynamic mapping mechanism between tenant IDs and information service implementations. In at least one embodiment, an administrator can change the mapping through a comprehensive user interface and any changes may then be taken into account at runtime. For example, the actual transformation logic selection process can use a simple factory based mechanism to a more complex pooling mechanism. In general, pooling mechanisms can also be used to configure and handle traditional availability and scalability SLA constraints.    [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the tenant ID in a data source/target specific fashion  [0068] The dynamic capabilities required to properly address tenant identification mapping to data sources/targets is usually a weak point in existing infrastructures.)												but lacks explicitly and orderly teaching receiving, by the service control layer, a registration request sent by the tenant client, wherein the registration request carries data of the first tenant determining, by the service control layer, the identifier of the first tenant based on the registration request; allocating, by the service control layer, the data storage space corresponding to the identifier of the first tenant to the first tenant, wherein the data storage space corresponding to the identifier of the first tenant is used to store the data of the first tenant; and storing, by the service control layer in a mapping relationship between a tenant identifier and data storage space, the identifier of the first tenant and the data storage space corresponding to the identifier of the first tenant.										However Li helps teach receiving, by the service control layer, a registration request sent by the tenant client, wherein the registration request carries data of the first tenant determining, by the service control layer, the identifier of the first tenant based on the registration request; (Li [0057] Deployment program 122 receives a tenant registration request (202). In the exemplary embodiment, deployment program 122 receives a tenant registration request from a client via a client interface, such as client interface 110. In one embodiment, the tenant registration request includes tenant information, where tenant information includes, without limitation, a tenant identifier, a workspace identifier, a workstation identifier, and a company or organization identifier, etc. In another embodiment, the tenant registration request includes service plan information, such as a type of service plan requested, and a pricing plan for the type of service plan requested, etc. [0058] Deployment program 122 determines whether the tenant exists in a tenant table (204). In the exemplary embodiment, deployment program 122 determines whether the tenant exists in a tenant table, such as tenant table 130 in persistence database 114, by extracting one or more identifiers from the tenant registration request, and searching tenant table 130 for tenant information matching the one or more identifiers. For example, deployment program 122 extracts an identifier, such as a client name, a company name, and an organization name, etc., from a tenant registration request and searches tenant table 130 for a tenant identifier matching the identifier. In one embodiment, where no tenant information in the tenant table matches the one or more identifiers, deployment program 122 determines that the tenant does not exist in the tenant table. In one embodiment, where tenant information matches the one or more identifiers, deployment program 122 determines that the tenant exists in the tenant table.)						allocating, by the service control layer, the data storage space corresponding to the identifier of the first tenant to the first tenant, wherein the data storage space corresponding to the identifier of the first tenant is used to store the data of the first tenant; (Li  [0004] The method includes determining, by one or more computer processors, one or more resource pools supporting a second tenant service plan based at least in part, on an association between the tenant ID and the plan ID.[0048] In the exemplary embodiment, persistence database 114 is a conventional persistence database for storing information (i.e., state). In the exemplary embodiment, deployment program 122 of pool manager 108 stores pool information, service plan information, and tenant information within persistence database 114 in one or more designated tables, such as pool table 126, service table 128, and tenant table 130, respectively. [0070] Deployment program 122 determines a pool allocated with an existing plan ID (404). In the exemplary embodiment, deployment program 122 determines a pool, such as pool(s) 124 allocated with a first plan ID associated with the tenant ID included in the request to update a tenant service plan. In one embodiment, deployment program 122 determines a pool allocated with the first plan ID by retrieving a tenant ID and plan ID association from a tenant table, such as tenant table 130 in persistence database 114, and retrieving a plan ID and pool association from a service table, such as service table 128 in persistence database 114. For example, a tenant ID in a tenant table, such as tenant table 130, may be associated with a plan ID in a service table, such as service table 128, and the plan ID in service table 128 may associated with one or more resource pools, such as pool(s) 124, in a pool table, such as pool table 126. In one embodiment, deployment program 122 utilizes the tenant-service-pool associations stored in a single shared system wide record, such as single share record 134, to determine a pool allocated with the existing plan ID. [71-74] further elaborate on the data storage that connects user id to a storage space )													and storing, by the service control layer in a mapping relationship between a tenant identifier and data storage space, the identifier of the first tenant and the data storage space corresponding to the identifier of the first tenant. (Li  [0004] The method includes determining, by one or more computer processors, one or more resource pools supporting a second tenant service plan based at least in part, on an association between the tenant ID and the plan ID.[0048] In the exemplary embodiment, persistence database 114 is a conventional persistence database for storing information (i.e., state). In the exemplary embodiment, deployment program 122 of pool manager 108 stores pool information, service plan information, and tenant information within persistence database 114 in one or more designated tables, such as pool table 126, service table 128, and tenant table 130, respectively.   [0061] Deployment program 122 inserts the tenant ID and the plan ID into the tenant table (208). In the exemplary embodiment, deployment program 122 inserts the tenant ID and the plan ID for the newly created tenant into the tenant table by storing a tenant ID and plan ID association, such as, into the tenant table, such as tenant table 130 of persistence database 114. In another embodiment, the tenant ID and plan ID association may be stored in one or more additional databases, such as metadata repository 120. In yet another embodiment, the tenant ID and plan ID association may be stored on one or more additional servers, where the one or more additional servers may be one or more virtual machine instances. For example, deployment program 122 may store a tenant ID and plan ID association in a single shared system wide record on a server, such as single share record 134 of application server 118. In one embodiment, storing the tenant ID and plan ID association into the tenant table completes the registration of the tenant. In one embodiment, deployment program 122 generates a registration confirmation and notifies the tenant via a client interface, such as client interface 110. [0070] Deployment program 122 determines a pool allocated with an existing plan ID (404). In the exemplary embodiment, deployment program 122 determines a pool, such as pool(s) 124 allocated with a first plan ID associated with the tenant ID included in the request to update a tenant service plan. In one embodiment, deployment program 122 determines a pool allocated with the first plan ID by retrieving a tenant ID and plan ID association from a tenant table, such as tenant table 130 in persistence database 114, and retrieving a plan ID and pool association from a service table, such as service table 128 in persistence database 114. For example, a tenant ID in a tenant table, such as tenant table 130, may be associated with a plan ID in a service table, such as service table 128, and the plan ID in service table 128 may associated with one or more resource pools, such as pool(s) 124, in a pool table, such as pool table 126. In one embodiment, deployment program 122 utilizes the tenant-service-pool associations stored in a single shared system wide record, such as single share record 134, to determine a pool allocated with the existing plan ID. [71-74] further elaborate on the data storage that connects user id to a storage space )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Cherel's methods and make the addition of Li in order to help optimize and improve storage use via increased capabilities and ultimately help optimize the system ( Li  [0028] Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service. [0070] Deployment program 122 determines a pool allocated with an existing plan ID (404). In the exemplary embodiment, deployment program 122 determines a pool, such as pool(s) 124 allocated with a first plan ID associated with the tenant ID included in the request to update a tenant service plan. In one embodiment, deployment program 122 determines a pool allocated with the first plan ID by retrieving a tenant ID and plan ID association from a tenant table, such as tenant table 130 in persistence database 114, and retrieving a plan ID and pool association from a service table, such as service table 128 in persistence database 114. For example, a tenant ID in a tenant table, such as tenant table 130, may be associated with a plan ID in a service table, such as service table 128, and the plan ID in service table 128 may associated with one or more resource pools, such as pool(s) 124, in a pool table, such as pool table 126. In one embodiment, deployment program 122 utilizes the tenant-service-pool associations stored in a single shared system wide record, such as single share record 134, to determine a pool allocated with the existing plan ID [0071]for example where a dedicated pool associated with an existing plan is located on a first data center, and a new dedicated pool associated with a new plan is on a second data center, deployment program 122 may funnel through different networks to perform cleanup of job artifacts associated with the existing plan ID. )
Corresponding product claim 10 is rejected similarly as claim 5 above
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of Mohan and US 20120005603 A1; Chinuki; Motonari et al. (hereinafter Chinuki)
Regarding claim 16, Cherel and Mohan teach The method according to claim 4, wherein the API is stored in the data storage space						Cherel lacks explicitly and orderly teaching the API is stored in the data storage space corresponding to the identifier of the first tenant using a <key, value> structure manner.											Chinuki teaches the API is stored in the data storage space corresponding to the identifier of the first tenant using a <key, value> structure manner. (Chinuki [0072] UI screen ... storing input information (the variable name and value of the input information) in the KEY-VALUE format in the collective storage area (the collective storage area of the variables received from the screen control program) whose name is designated by the attribute information, in the managed bean (the managed bean for the prototype script) whose name is designated by the attribute information according to the attribute information set in the information input field 50 in which the information is input ... the variables are stored in the collective storage area map1 of the managed bean "foo" in the KEY-VALUE format. [94] further elaborates [FIG. 3 & 6] show the visual of the system)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Chinuki in order to help improve the organization and efficiency of a system via utilization of Key-Value pair formatted data methods (Chinuki [0014] The invention has been made in consideration of the above-mentioned circumstances, and an object of the invention is to provide an application development supporting apparatus capable of reducing a workload [102] Therefore, the workload of the developer and the development time of an application program may be reduced.[FIG. 3 & 6] show the visual of the system)
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of Mohan, Chinuki and US 20020138551 A1; Erickson, Rodger D. (hereinafter Erickson)
Regarding claim 17, Cherel, Mohan, and Chinuki teaches The method according to claim 16, 												The combination lacks explicitly and orderly teaching wherein, the API includes an addCache (String key, String value) and an API queryCache (String key), "addCache" and "queryCache"									However Erickson teaches wherein, the API includes an addCache (String key, String value) and an API queryCache (String key), "addCache" and "queryCache" (Erickson [0049] The proxy application 401 then passes the SSL session identifier onto the cache API 403 as a search key, so that the API 403 may request the distributed cache application 405 to retrieve the SSL information from the cache memory [0050] the function of the distributed cache API 403 is to retrieve an existing record from the cache memory 203 using a GET operation. Further, the some embodiments of the invention, the distributed cache API 403 facilitates requests to add, delete or modify a record by passing these commands onto the distributed cache application 405. Thus, the distributed cache application 405 may perform ADD, DELETE and UPDATE operations on the cache memory 203)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all and make the addition of Erickson to create a more efficient way to function with a corresponding cache, and ultimatly creating a more efficient system (Erickson [0023] Because the state information in the cache must be accessible to multiple server devices in the network, the cache should be stored so that each of the server devices in the network can efficiently retrieve state information from the cache. Further, if the copies of the cache (or copies of portions of the cache) are physically distributed among different locations, each server device in the network should be able to efficiently communicate with each copy of the cache, i.e., to efficiently update each copy of the cache with new or updated state information, or to retrieve stored state information from more than one copy of the cache. Accordingly, the storage arrangements and communication techniques employed by various embodiments of the invention will be discussed in detail below [0053]  This is true for both the peer distributed cache embodiment exemplified in FIGS. 2A and 2B and for the multi-tiered distributed cache embodiment exemplified in FIGS. 3A and 3B. Accordingly, state information should be stored in the cache 205 so that it can be quickly and efficiently retrieved when necessary. Some preferred embodiments of the invention may therefore use a hash table to implement the cache 205, and employ a hashing function to store and retrieve state information from the hash table )
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of Mohan and US 20140330869 A1; Factor; Michael E. et al. (hereinafter Factor)
 Regarding claim 19, Cherel and Mohan teach The method according to claim 1, wherein:												But lacks explicitly and orderly teaching a differentiation point parameter name and parameter value are obtained, and the differentiation point parameter name and parameter value are stored in a <parameter name, parameter value> structure in the data storage space allocated to the tenant; and a multi-tenant differentiation point is data that cannot be shared between a plurality of tenants.						However factor teaches a differentiation point parameter name and parameter value are obtained, and the differentiation point parameter name and parameter value are stored in a <parameter name, parameter value> structure in the data storage space allocated to the tenant and a multi-tenant differentiation point is data that cannot be shared between a plurality of tenants. (Factor [0050] a key-value data storage framework used for the shared storage 240, in order to limit access to data per tenant, the keys under which data is stored may be isolated by the gatekeeper 340 by way of labeling the keys associated with a particular tenant's data with a unique value (e.g., a tenant ID). When integrity and confidentiality are also important, the keys may be cryptographically signed or encrypted. The values stored under said keys may also be signed or encrypted according to a selected level of protection. To prevent any backdoor attacks, data access requests that do not go through the gatekeeper 340 are blocked. As such, the gatekeeper 340 may limit a tenant's access exclusively to that tenant's own key and values, preventing cross-tenant data leakage and malicious modifications of the stored keys and values. )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all and make the addition of Factor in order to help create a more secure and trust-worthy system via the utilization of key value pair methods (Factor [0050] In summary, in a key-value data storage framework used for the shared storage 240, in order to limit access to data per tenant, the keys under which data is stored may be isolated by the gatekeeper 340 by way of labeling the keys associated with a particular tenant's data with a unique value (e.g., a tenant ID). When integrity and confidentiality are also important, the keys may be cryptographically signed or encrypted. The values stored under said keys may also be signed or encrypted according to a selected level of protection. To prevent any backdoor attacks, data access requests that do not go through the gatekeeper 340 are blocked. As such, the gatekeeper 340 may limit a tenant's access exclusively to that tenant's own key and values, preventing cross-tenant data leakage and malicious modifications of the stored keys and values. )
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of Mohan, Jardin and US 20080222359 A1; NINOMIYA; Tatsuya et al. (hereinafter Nino)
 Regarding claim 20, Cherel, Jardin and Mohan teach The method according to claim 3, wherein: corresponding methods in response reading the target data … and in response to writing the target data, 							the combination lack explicitly and orderly teaching in response reading the target data, deleting the original data from a shared data storage of the SaaS application server; and in response to writing the target data, deleting the target data from a shared data storage of the SaaS application server.					Nino teaches in response reading the target data, deleting the original data from a shared data storage of the SaaS application server; and in response to writing the target data, deleting the target data from a shared data storage of the SaaS application server. ( Nino [0149] By this, the write target data A is deleted from the one side of the primary cache memories 124, and the memory efficiency of the primary cache memories 124 can be improved. In this case, the data A is stored in one of the primary cache memories 124 and two secondary cache memories 134, so the reliability of data holding is assured. Since the data A is stored in one side of the primary cache memories 124, the read request for this data A can be responded to quickly.[0296] By this, the write target data A is deleted from one of the primary cache memories 124, and the memory efficiency of the primary cache memories 124 can be improved. )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Nino's deletion methods in order to improve the memory efficiency of the system ( Nino [0149] By this, the write target data A is deleted from the one side of the primary cache memories 124, and the memory efficiency of the primary cache memories 124 can be improved. In this case, the data A is stored in one of the primary cache memories 124 and two secondary cache memories 134, so the reliability of data holding is assured. Since the data A is stored in one side of the primary cache memories 124, the read request for this data A can be responded to quickly.[0296] By this, the write target data A is deleted from one of the primary cache memories 124, and the memory efficiency of the primary cache memories 124 can be improved. )
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages: 9-10): Examiner’s response:- The stated service layer and service control layer are broadly defined and the examiner is using broadest reasonable interpretation to map Mohan's multitenant application layer and data access layer to the  stated service layer and service control layer. The examiner cites para. 63 and 72 which describe the different layers and some of their functionality. More specifically examiner points to FIG. 6 of Mohan, the multitenant application layer (service layer) and the data access layer (service control layer). The examiner points to KSR rationale C - "Use of known technique to improve similar devices in the same way" as fair motivation to combine. The "known technique" is applying variety of specific function layers to help organize and make a structure more accurate and efficient. The "similar devices" are database systems that serve a specific client(s)/tenant(s). The common improvement is making a system more accurate and efficient. The addition of Mohan's layers are made in order to help create a more efficient system via utilization of the layers and corresponding methods ( Mohan [0004] Embodiments of the invention provide a flexible process (hereinafter referred to as a workflow) management system, method, and computer-readable medium that allow organizations to improve the efficiency of existing workflows and improve the delivery of organizational products and services.[0049] Embodiments provide many advantages over the prior art. Embodiments are highly flexible because the embodiments are generally applicable to any workflows. Embodiments are high extensible because users can apply business rules to accommodate varying scenarios. Embodiments standardize and add consistency to disparate workflows. Embodiments are faster to implement because templates for unified workflows, steps, tracks, and business rules can be provided. Embodiment lower maintenance costs, because users can configure, reconfigure, and customize the workflows.) The examiner recommends further elaborating on the service layer and service control layer and bringing in claim language to help further differentiate it from the currently cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165